 

Exhibit 10.4

 

[tv517268_ex10-4pg01.jpg]

 

Exhibit 10.4 Technical Consultation and Service Agreement This Technical
Consultation and Service Agreement (this “Agreement”) is made and entered into
by and between the following parties on December 19, 2018 in Beijing, the
People’s Republic of China (“China” or the “PRC”): Party A:Beijing Qianhaitong
Technology Development Co., Ltd. Address:Room 1209, Floor 12, No.12 Yabao Road,
Chaowai, Chaoyang District, Beijing, China Party B:Beijing Ouruixi Medical
Technology Co., Ltd. Address: Room 120808, Unit 2, Floor 7, Building 3, No.1
East Futong Street, Chaoyang District, Beijing, China Each of Party A and Party
B shall be hereinafter referred to as a “Party” respectively, and as the
“Parties” collectively.

 

 

 

 

[tv517268_ex10-4pg02.jpg]

 

Whereas, 1. Party A is a wholly-foreign-owned enterprise established in China,
and has the necessary resources to provide consulting services; 2. Party B is a
company with exclusively domestic capital registered in China and needs Party
A’s support and services during its business operation. NOW THEREFORE, through
friendly consultation, Party A and Party B hereby agree to enter into and
perform this Agreement. MANAGEMENT CONSULTING AND SERVICES 1.1 Party A hereby
agrees to provide consultation and services to Party B in the area of fund,
human, technology and intellectual properties, and Party B hereby agrees to
accept such management consultation and services in accordance with the terms
and conditions under this Agreement. The management consultation and services
provided by Party A include: (1) be responsible for providing training and
technical support to the staff of Party B; (2) be responsible for providing
consultation services regarding the marketing of Party B; 2 Technical
Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg03.jpg]

 

(3) be responsible for providing general advice and assistance relating to the
management and operation of Party B’s business; (4) be responsible for providing
other consultation and services which are necessary for Party B’s businesses.
1.2 Party B shall provide appropriate assistance to Party A for its work,
including but not limited to providing the relevant data, engineering
requirement and technical directions. 1.3 The term of this Agreement is twenty
(20) years. The Parties agree that, this Agreement can be extended only if Party
A gives its written consent of the extension of this Agreement before the
expiration of this Agreement and Party B shall agree with this extension without
reserve. If Party B’s operation term is required to extended, Party B shall use
its best efforts to renew its business license and extend its operation term
until and unless otherwise instructed in Party A’s prior written notice. 1.4
Party A is the exclusive consultation and services provider of Party B; Party B
shall not utilize third party to provide services which are same as or similar
with Party A’s services and shall not establish similar corporation relationship
with any third party regarding the matters contemplated by this Agreement
without the prior written consent of Party A. Party A may appoint other parties
to provide Party B with the consultations and/or services under this Agreement.
SERVICES FEES3 Technical Consultation and Service Agreement

 

 

 

 

[tv517268_ex10-4pg04.jpg]

 

 The Parties agree that, Party B shall pay relevant services fees to Party A
which shall be determined according to the Appendix of this Agreement, as the
consideration for the technical support and services provided by Party A to
Party B as stipulated in Section 1.1. This Appendix can be amended by the
Parties in considering the circumstances. INTELLECTUAL PROPERTY AND
CONFIDENTIALITY 3.1 Unless otherwise stipulated in writing by the Parties, Party
A shall be the sole and exclusive owner of all rights and interests to any and
all intellectual property rights arising from the performance of this Agreement,
including, but not limited to, any copyrights, patent, know-how and otherwise,
whether developed by Party A or Party B. Party B shall execute all appropriate
documents, take all appropriate actions, submit all filings and/or applications,
render all appropriate assistance and otherwise conduct whatever is necessary as
deemed by Party A in its sole discretion for the purposes of vesting any
ownership, right or interest of any such intellectual property rights in Party
A, and/or perfecting the protections for any such intellectual property rights
in Party A. The Parties agree that this Section shall survive changes to, and
rescission or termination of, this Agreement. 3.2 4 Technical Consultation and
Service Agreement

 

 

 

 

[tv517268_ex10-4pg05.jpg]

 



For the purpose of this Agreement, Confidential Information includes, but not
limited to, (i) technical information, materials, program, drawing, data,
parameter, standard, software, computer program, web design in connection with
the development, design, research, produce and maintenance of technology
disclosed by one Party to the other Party; (ii) any contracts, agreement, memo,
annexes, draft or record (including this Agreement) entered into by the Parties
for the purpose of this Agreement; and (iii) any information designated to be
proprietary or confidential when it is disclosed by one Party to the other
Party. Upon termination or expiration of this Agreement, Party B shall, return
all and any documents, materials or software contained any of such Confidential
Information to Party A or destroy it, delete all of such Confidential
Information from memory devices, and cease to use them. 3.3 Any Party shall not
disclose any Confidential Information to any third party in any way without the
other Party’s prior written consent. 3.4 The Parties may disclose Confidential
Information solely to its employees, agents or consultant who must know such
information, subject to such employees, agents or consultant being bound by
confidentiality obligations at least as restrictive as this Section 3. 3.5
Notwithstanding the foregoing, Confidential Information shall not be deemed to
include the following information: (1) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); or (2) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities,
in which case the receiving Party will promptly notify the disclosing Party, and
will take 5  Technical Consultation and Service Agreement

  

 

 

 

[tv517268_ex10-4pg06.jpg]

 

reasonable and lawful steps to minimize the extent of the disclosure. 3.6 Any
Party breaching confidentiality obligations under this Section shall indemnity
all losses of the other Party. REPRESENTATIONS AND WARRANTIES 4.1 Party A hereby
represents and warrants as follows: (1) Party A is a wholly owned foreign
enterprise legally registered and validly existing in accordance with the laws
of China. (2) Party A has taken all necessary corporate actions, obtained all
necessary authorization and the consent and approval from third parties and
government agencies (if any) for the execution and performance of this
Agreement. Party A’s execution and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A. (3)
This Agreement constitutes Party A's legal, valid and binding obligations,
enforceable in accordance with its terms. 4.2 Party B hereby represents and
warrants as follows: (1) Party B is a company legally registered and validly
existing in 6 Technical Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg07.jpg]

 

accordance with the laws of China and has obtained the relevant permit and
license for engaging in its business in a timely manner. It has independent
legal person status, and has full and independent civil and legal capacity to
execute, deliver and perform this Agreement. It can sue and be sued as a
separate entity; (2) Party B has taken all necessary corporate actions, obtained
all necessary authorization and the consent and approval from third parties and
government agencies (if any) for the execution and performance of this
Agreement. Party B’s execution and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party B. (3)
This Agreement constitutes Party B's legal, valid and binding obligations,
enforceable in accordance with its terms. LIABILITY FOR BREACH OF AGREEMENT 5.1
The Parties agree and confirm that, if either Party (the “Defaulting Party”) is
in breach of any provisions herein or fails to perform its obligations
hereunder, such breach or failure shall constitute a default under this
Agreement (the “Default”), which shall entitle the non-defaulting Party to
request the Defaulting Party to rectify or remedy such Default with a reasonable
period of time. If the Defaulting Party fails to rectify or remedy such Default
within the reasonable period of time or within thirty (30) days of
non-defaulting Party’s written notice requesting for such rectification or
remedy, then the non-defaulting Party shall be entitled to elect any one of the
following remedial actions: (a) to terminate this Agreement and request the
Defaulting Party to fully compensate its losses and damages; (b) to request the
specific performance by the Defaulting 7 Technical Consultation and Service
Agreement 

 

 

 

[tv517268_ex10-4pg08.jpg]

 



Party of its obligations hereunder and request the Defaulting Party to fully
compensate non-defaulting Party’s losses and damages. 5.2 No waiver of rights in
respect of any default hereunder shall be valid unless it was made in writing.
Any failure to exercise or delay in exercising any rights or remedy by any Party
under this Agreement shall not be deemed as a waiver of such Party. Any partial
exercise of any right or remedy shall not affect the exercise of any other
rights and remedies. 5.3 Notwithstanding Section 5.1 above, the Parties agree
and confirm that in no circumstance shall Party B early terminate this Agreement
unless the applicable law provides otherwise or it has obtained the prior
written consent of Party A. 5.4 The validity of this Section shall not be affect
by the suspension or termination of this Agreement. FORCE MAJEURE 6.1 In this
Agreement, “Force Majeure” will mean war, earthquake and other events which are
unforeseen, inevitable and beyond the control of the Party. 6.2 If the Force
Majeure causes any one party to the Agreement the impossibility to further
perform this Agreement, the Parties agree that the suffering party will waive
any liability to the other party for any loss that result from any such Force
Majeure, provided that the suffering party shall continue to perform this
Agreement after the Force Majeure. 8 Technical Consultation and Service
Agreement

 

 

 

 

 

[tv517268_ex10-4pg09.jpg]

AMENDMENT AND TERMINATION 7.1 Any amendment of this Agreement shall come into
force only after a written agreement is signed by both Parties. 7.2 During the
term of this Agreement, unless Party A commits gross negligence, or a fraudulent
act, against Party B, Party B shall not terminate this Agreement prior to its
expiration date. Nevertheless, Party A shall have the right to terminate this
Agreement upon giving thirty (30) days’ prior written notice to Party B at any
time. 7.3 During the term of this Agreement, if any Party is going into
liquidation (either voluntary or compulsory), or is prohibited to conduct
business by the governmental authority, the other Party shall be entitled to
terminate this Agreement. The termination notice shall come into force upon the
notice is sent. 7.4 The amendment and termination of this Agreement shall not
affect the exercise of any other remedies under this Agreement. Except when it
may be exempted from liability according to law, the Party that is held
responsible shall compensate the other Party for all losses and damages thus
caused by such amendment or termination. GOVERNING LAW AND DISPUTE RESOLUTION
8.1 The execution, effectiveness, interpretation, performance, amendment, 9
Technical Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg10.jpg]

termination and dispute resolution shall be governed by the law of the People’s
Republic of China. 8.2 In the event of any dispute with respect to this
Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the
dispute, either Party may submit the relevant dispute to the Beijing Commission
of China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Beijing,and the language used in arbitration shall be Chinese. The
arbitration award shall be final and binding on all Parties. 8.3 Upon the
occurrence of any disputes arising from the construction and performance of this
Agreement or during the pending arbitration of any dispute, except for the
matters under dispute, the Parties to this Agreement shall continue to exercise
their respective rights under this Agreement and perform their respective
obligations under this Agreement. NOTICES 9.1 All notices and other
communications required or permitted to be given pursuant to this Agreement
shall be delivered personally or sent by registered mail, postage prepaid, by a
commercial courier service or by facsimile transmission to the address of such
Party set forth below. A confirmation copy of each notice shall also be sent by
email. The dates on which notices shall be deemed to have been effectively given
shall be determined as follows: 。10 Technical Consultation and Service
Agreement 

 

 

 

[tv517268_ex10-4pg11.jpg]

 Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of acceptance or
refusal at the address specified for notices. 9.2 For the purpose of notices,
the addresses of the Parties are as follows: Party A:Beijing Qianhaitong
Technology Development Co., Ltd. Address: Room 1209, Floor 12, No.12 Yabao Road,
Chaowai, Chaoyang District, Beijing, China Attn: Shi Baoning Phone:
010-6478-8692 Party B:Beijing Ouruixi Medical Technology Co., Ltd. 1372120808
Address:Room 120808, Unit 2, Floor 7, Building 3, No.1 East Futong Street,
Chaoyang District, Beijing, China Attn:Shi Baoning Phone:010-6478-8692 9.3 If
any Party change its address for notices or its contact person, a notice shall
be delivered to the other Party in accordance with the terms hereof.
ASSIGNMENT11 Technical Consultation and Service Agreement

  

 

 

 

[tv517268_ex10-4pg12.jpg]

10.1 Without Party A's prior written consent, Party B shall not assign its
rights and obligations under this Agreement to any third party. 10.2 Party B
agrees that Party A may assign its obligations and rights under this Agreement
to any third party upon a prior written notice to Party B but without the
consent of Party B. SEVERABILITY In the event that one or several of the
provisions of this Agreement are found to be invalid, illegal or unenforceable
in any aspect in accordance with any laws or regulations, the validity, legality
or enforceability of the remaining provisions of this Agreement shall not be
affected or compromised in any aspect. The Parties shall strive in good faith to
replace such invalid, illegal or unenforceable provisions with effective
provisions that accomplish to the greatest extent permitted by law and the
intentions of the Parties, and the economic effect of such effective provisions
shall be as close as possible to the economic effect of those invalid, illegal
or unenforceable provisions. AMENDMENTS AND SUPPLEMENTS Any amendments and
supplements to this Agreement shall be in writing. The amendment agreements and
supplementary agreements that have been signed by the Parties and that relate to
this Agreement shall be an 12 Technical Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg13.jpg]

 integral part of this Agreement and shall have the same legal validity as this
Agreement. MISCELLANEOUS 13.1 This Agreement shall become effective upon and
from the date on which it is signed by the authorized representative and seal of
each Party. 13.2 The clauses in connection with confidentiality obligations,
disputes resolution and default responsibilities shall survive rescission or
termination of this Agreement. 13.3 This Agreement shall be signed in Chinese
and English language bearing the same legal effect. In the event of any
inconsistency between the Chinese and English language, the Chinese version of
this Agreement shall prevail. This Agreement shall have two (2) counterparts,
with each party holding one (1) original. All counterparts shall be given the
same legal effect. [The Remainder of this page is intentionally left blank] 13
Technical Consultation and Service Agreement

 

 

 

 

[tv517268_ex10-4pg14.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Technical Consultation and Service Agreement as
of the date first above written. Party A:Beijing Qianhaitong Technology
Development Co., Ltd. (Seal) Name:SHI Baoning Title:Legal Representative By:
Technical Consultation and Service Agreement



 

 

 

 

[tv517268_ex10-4pg15.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Technical Consultation and Service Agreement as
of the date first above written. Party B: Beijing Ouruixi Medical Technology
Co., Ltd. (Seal) Name: SHI Baoning Title: Legal Representative By: Technical
Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg16.jpg]

Exhibit Provisions on the payment standard and method of technology service fee
1. Both Parties agreed that Party B should pay service fee relating to Section
1.1 to Party A based on the following terms: (1) Annual Fee Party B should pay
100% of net profit after tax of Party B accepted by US GAAP to Party A as the
annual fee (the “Annual Fee”) of technology support and service herein. The
Annual fee should be paid to the designed bank account of Party A within fifteen
(15) working days after the first day of each quarter of the year. (2) Floating
Charge Besides the Annual Fee, Party B should pay Floating Charge (the “Floating
Charge”), the amount of which should not be exceed total net profit accepted by
the US GAAP deducting the Annual Fee of Party B, to Party A in each quarter of
the year according to the technology support and service provided by Party A.
The amount of the Floating Charge should be determined by both Parties based on
the following factors: A. Technical Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg17.jpg]

The number and qualification of the employees provided by Party A for the
technology support and service in a certain quarter; B. The service time costed
for the technology support and service in a certain quarter; C. The investment
made for the technology support and service in a certain quarter; D. The service
and the value of the service provided for the technology support and service in
a certain quarter; E. The operation revenue of Party B. 2. Within fifteen (15)
days of the end of each quarter, Party A should provide all the required
financial information to be used to calculate the Floating Charge on the certain
quarter with Party B and should pay the Floating Charge within thirty (30) days
of the end each quarter. Both Parties can engage independent accountants with
good reputation to audit on the Financial Information, if any Party has a doubt
on it. The audit would be conducted during the business hour and should not be
affect the normal business of Party B. 3. Party B should negotiate with Party B
within seven (7) working days after receiving the written notice regarding the
adjustment of the Annual Fee or the Floating Charge from Party A. 4. Technical
Consultation and Service Agreement 

 

 

 

 

[tv517268_ex10-4pg18.jpg]

If Party B is in a status of loss accepted by the US GAAP, Party A is obliged to
absorb all the loss of Party B and to pay the amount of loss to Party B.
Technical Consultation and Service Agreement 

 

 

